 Case: 1:18-cv-03305 Document #: 28-1 Filed: 11/13/18 Page 1 of 10 PageID #:167



                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

ARACELIS RUFFOLO, DOMINIQUE             )
BONSEIGNEUR, and BIANCA FAIRMAN,        )
on behalf of themselves and all other   )
plaintiffs similarly situated,          )
                                        )   Case No. 1:18-cv-03305
                         Plaintiffs,    )
                                        )   Honorable Harry D. Leinenweber
v.                                      )
                                        )   Magistrate Judge Daniel G. Martin
LASALLE GROUP, INC. and TAMYRA          )
MIRACLE, individually,                  )
                                        )
                         Defendants.    )




___________________________

                                EXHIBIT A
                                       to
DEFENDANT LASALLE GROUP, INC.’S OPPOSITION TO PLAINTIFFS’
 MOTION FOR CONDITIONAL CERTIFICATION OF A COLLECTIVE
 ACTION AND TO ISSUE NOTICE PURSUANT TO 29 U.S.C. §216(B)

___________________________
   Case: 1:18-cv-03305 Document #: 28-1 Filed: 11/13/18 Page 2 of 10 PageID #:168



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 ARACELIS RUFFOLO, DOMINIQUE                    )
 BONSEIGNEUR, and BIANCA                        )
 FAIRMAN, on behalf of themselves and           )
 all other plaintiffs similarly situated,       )
                                                )
                         Plaintiffs,            )    Case No. 1:18-cv-03305
                                                )
 v.                                             )    Honorable Harry D. Leinenweber
                                                )
 LASALLE GROUP, INC. and TAMYRA                 )
 MIRACLE, individually,                         )
                                                )
                        Defendants.             )

                           DECLARATION OF TERRAN SALBEGO

       1.        I, Terran Salbego, pursuant to 28 U.S.C. 1746(2) declare under penalty of perjury

the following:

       2.        I am over the age of eighteen. I am competent to testify and have personal

knowledge of the matters stated herein.

       3.        I am currently employed by LaSalle Group, Inc. (“the Company”) as the Regional

Director of Operations for the Midwest region. I have held this position since January 2017.

       4.        As part of my job duties, I oversee the operations of the Autumn Leaves memory

care and assisted living facilities in St. Charles, Illinois and South Barrington, Illinois locations.

       5.        LaSalle designs, develops, builds, manages, and owns Autumn Leaves memory

care assisted living communities. Each LaSalle community has several different hourly positions,

which may include caregivers, nurses, life engagement specialists, life engagement mangers,

administrative managers, maintenance managers, housekeepers, cooks, and others depending on

the individual community’s operations and patient census. These positions report to different

managers and work different schedules.
  Case: 1:18-cv-03305 Document #: 28-1 Filed: 11/13/18 Page 3 of 10 PageID #:169



       6.      LaSalle’s Employee Handbook policies, attached as Exhibit 1, provide that

overtime is paid at one-and-one-half times the employee’s regular rate of pay and must be

approved in advance by the manager to whom the employee reports. Id. at p. 26.

       7.      Working unauthorized overtime is a policy violation subject to disciplinary action

up to and including termination. Id.

       8.      Employees are prohibited from falsifying time entries or otherwise recording time

for another employee. Id. at p. 27.

       9.      The Handbook also provides that 30-minute meal breaks are mandatory. Hourly

employees have their meal break automatically deducted and are prohibited from performing

compensable work during the meal break. LaSalle requires any employee whose meal break is

interrupted to immediately report the interruption to his/her manager for the employee’s time to

be paid. Id. Employees are responsible for accurately reporting their time worked, and providing

proper documentation when they forget to punch in or do not take meal breaks, including missed

punch/missed lunch forms. Id. at p. 27.

       10.     Each LaSalle location differs regarding how lunch breaks are scheduled, how and

to whom employees report that they did not take a lunch break or that their lunch break was

interrupted, and what each location’s management does to override the lunch break so that the

employee is paid for those 30 minutes.

       11.     In November 2017, I reviewed the overtime reports for the South Barrington,

Illinois location and found that that location had more overtime hours than was typical.

       12.     As a result, I contacted Executive Director, Tamyra Miracle, and we reviewed the

overtime hours at the South Barrington location.




                                                2
  Case: 1:18-cv-03305 Document #: 28-1 Filed: 11/13/18 Page 4 of 10 PageID #:170



       13.       Miracle and I reviewed the Paycom time entries and found Plaintiffs Bonseigneur

and Ruffolo had been working significant amounts of overtime over the past few months that was

not typical for their positions. We found that Bonseigneur was modifying nearly all of both her

own time entries and Ruffolo’s time entries in the Paycom system between August 2017 and

November 2017. Instead of Bonseigneur and Ruffolo each punching in at the beginning of their

workday and punching out at the end of their workday using the Paycom system, Bonseigneur was

editing both of their time entries to enter the punch in and punch out times after-the-fact.

       14.       We further found that Bonseigneur had modified Ruffolo’s time entries to punch in

and punch out on November 7 and November 9, 2017 – days that Ruffolo took off and had not

worked at all.

       15.       LaSalle paid Bonseigneur and Ruffolo for the overtime recorded in Paycom, but

they had not sought their manager’s advance approval to work this overtime, and they had falsified

time entries.

       16.       Their actions violated LaSalle’s policy, and warranted their termination of

employment.



Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the forgoing is true and correct

to the best of my knowledge and belief.



[Signature on following page]




                                                  3
Case: 1:18-cv-03305 Document #: 28-1 Filed: 11/13/18 Page 5 of 10 PageID #:171
 Case: 1:18-cv-03305 Document #: 28-1 Filed: 11/13/18 Page 6 of 10 PageID #:172



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

ARACELIS RUFFOLO, DOMINIQUE    )
BONSEIGNEUR, and BIANCA        )
FAIRMAN, on behalf of themselves and
                               )
all other plaintiffs similarly situated,
                               )
                               )            Case No. 1:18-cv-03305
           Plaintiffs,         )
                               )            Honorable Harry D. Leinenweber
v.                             )
                               )
LASALLE GROUP, INC. and TAMYRA )
MIRACLE, individually,         )
                               )
           Defendants.         )



___________________________
                                  EXHIBIT 1
                                           TO
   DECLARATION OF TARRAN SALBEGO
___________________________
Case: 1:18-cv-03305 Document #: 28-1 Filed: 11/13/18 Page 7 of 10 PageID #:173




                                                                  LaSalle_000435
  Case: 1:18-cv-03305 Document #: 28-1 Filed: 11/13/18 Page 8 of 10 PageID #:174

If an employee is aware of improper deductions from his/her salary, this violation should be
reported immediately to their manager. All reported or suspected improper deductions from an
exempt employees’ pay will be promptly and thoroughly investigated. If the Company determines
that improper deductions were made from an exempt employees’ salary, the Company will
promptly reimburse the employee the amounts improperly deducted. The Company will also
ensure that improper deductions from pay do not occur in the future.

• Full time: Employees who are not in a temporary or interim status and who are regularly
scheduled to work the Company’s full-time schedule of at least 30 hours per week on a continual
basis. Generally, these employees are eligible for the full benefits package, subject to the terms,
conditions and limitations of each benefits program.

• Part time: Employees who are not in a temporary or interim status and who are regularly
scheduled to work less than 30 hours per week. Part-time employees are eligible for some of the
benefits offered by the Company subject to the terms, conditions and limitations of each benefits
program.

• Temporary: Employees who are hired as interim replacements to temporarily supplement the
workforce or to assist in the completion of a specific project and who are temporarily scheduled
to work the Company’s full-time schedule for a limited duration. Employment beyond any initially
stated period does not in any way imply a change in employment status. Generally, these
employees are ineligible for the full benefits package.

Payment of Wages

The Company complies with all Federal and State mandated laws related to payment of wages.
Please review your specific state laws for clarification.

Bi-weekly payroll is paid every other Friday. Salaried payroll is paid on the 15th and the end of
each month.

Each paycheck includes pay for all work performed through the end of the previous payroll period.

If a payday falls on a holiday, you will be paid on the last workday before that payday. If a payday
falls on a weekend, you will be paid the previous business day.

It is the Company's policy that employee paychecks will only be given personally to that employee
or their authorized designee.

The payroll schedule may be found in the breakroom or accessed through your Executive
Director.

Time Reporting

The workday is defined as the 24-hour period starting at 12:00 a.m. Monday and ending Sunday
at 11:59 p.m. The workweek covers seven consecutive days beginning on Monday and ending
on Sunday.



                                                25

                                                                                   LaSalle_000460
  Case: 1:18-cv-03305 Document #: 28-1 Filed: 11/13/18 Page 9 of 10 PageID #:175

Caregiver employees are required to come in 15 minutes prior to their scheduled start time to go
over duties and needs of our residents with the previous shift. In special circumstances, staffing
needs and operational demands may necessitate variations in starting and ending times, as well
as variations in the total hours that may be scheduled each day and week. In such instances,
your manager will communicate the changes as far in advance as possible.

Overtime is defined as hours worked by an hourly or nonexempt employee in excess of 40 hours
in a workweek. Overtime is paid at one and one half times the employee’s regular rate of pay.
Overtime must be approved in advance by the manager to whom the employee reports. Working
unauthorized overtime is a violation of this policy and may lead to disciplinary action, up to and
including termination. Pay for time not worked, including PTO, leave, etc. will not be included in
calculating overtime.

Employees must regularly review their time record. Each employee will ensure an accurate daily
record of his or her hours worked. Any and all discrepancies must be reported to your manager,
immediately. Proper documentation, i.e., missed punch and/or missed lunch forms, are required.

Employees are responsible for accurately recording all time worked. Nonexempt employees are
prohibited from working during time that they are not scheduled by their manager to be working
(“off-the-clock”). All time worked for the Company must be accurately recorded. Employees are
prohibited from tampering with or falsifying a time card or otherwise recording time for another
employee.

Absences/Late Arrivals/Early Departures

You are responsible for reporting to work on time. If you are going to be late or absent, you must
notify your Executive Director or manager by telephone as soon as possible in advance of the
anticipated tardiness or absence, but in any event at least two (2) hours prior to your starting
time. Unless your manager directs otherwise, or you are on an authorized leave, notice of
absence must be given each day you will be tardy or absent. If an employee needs to leave
early, they are to ask their manager as early as possible if the request can be accommodated.

Absences from work for one (1) day without notifying your manager will be considered a voluntary
resignation on the part of the employee. In addition, the Company may terminate employment at
any time, with or without notice, if attendance or tardiness is deemed unacceptable by
management.

Meal and Break Periods

The scheduling of meal periods is set by the employee’s manager with the goal of providing the
least possible disruption to Company operations. Mandatory meal periods are important to
Company productivity and employee health. Employees will be provided a meal break of either
30 minutes or 60 minutes. Hourly community employees are not allowed to leave the Company
property during breaks. The meal period will not be included in the total hours of work per day
and is not compensable. Hourly community employees will have their meal period automatically
deducted each shift and are prohibited from performing any compensable work during a meal
break. If an employee’s meal break is interrupted, the employee must immediately report the
interruption to their manager in order for the employee’s time to be adjusted as paid time.



                                               26

                                                                                 LaSalle_000461
  Case: 1:18-cv-03305 Document #: 28-1 Filed: 11/13/18 Page 10 of 10 PageID #:176

Employees are permitted a paid 10 to 15-minute rest break for every consecutive four hours of
work.

Neither the meal period nor the rest break(s) may be used to account for an employee's late
arrival or early departure or to cover time off for other purposes—for example, rest breaks may
not be accumulated to extend a meal period, and rest breaks may not be combined to allow one
half-hour long break.

Payroll Advance Policy

After ninety (90) days of employment, regular full time employees are eligible to request a
payroll advance when circumstances defined as unforeseen, unplanned and unavoidable require
the employee to secure funds on short notice. An employee may receive no more than one (1)
pay advance in a rolling twelve (12) month period. The amount requested for an advance must
be at least $100.00 and cannot exceed $500.00. The Company has the sole and full discretion to
deny a request for a payroll advance. Any employee who accepts an advance on wages
authorizes the Company to deduct the full amount of the advance from the employee’s final pay
check if the employee terminates employment prior to paying back the payroll advance. There is
a $10 administration fee that applies. A request form is available from your manager. This program
may be terminated at any time.

Referral Awards Policy

The Company maintains a referral award program which provides financial incentives to current
employees who refer qualified employees and/or residents.

Employee Referrals

An employee will be eligible for the employee referral bonus award once the referred employee
has been employed 90 days. In order to be eligible for the award, the name of the employee
making the referral must be on the employment application and filled out at the time of applying.

Former employees and interns do not qualify as referred candidates. Additional referral awards
for certain positions or communities may be increased from time to time based on staffing needs
in the sole discretion of the Company. Refer to the latest Human Resources News for the referral
awards based on position.

Resident Referrals

The resident referral bonus award is paid to the referring employee after the resident has lived in
the community for 60 days. The resident/family member must provide the referring employee’s
name at the time of tour or move-in in order for the referral to qualify. A request form is available
from your manager.

                              PERFORMANCE MANAGEMENT

Performance Evaluation and Salary Review

Performance evaluations are conducted after 90 days of employment and generally on an annual
cycle. Employees are encouraged to complete their self-review, which is submitted to their
manager. The performance evaluation will be discussed, and both the employee and manager

                                                 27

                                                                                    LaSalle_000462
